DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-5, 7-12, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The invention is directed to determining the likelihood that a user performing an action when the user is presented with a content and the likelihood that a user performing an action when not presented with content. The claims recite selecting groups, training machine-learned models, applying the machine-learned models to different users to determine the likelihood.   
The limitation of identifying, selecting, providing, determining, predicting, machine learning to determining likelihood, generating an incremental likelihood, covers certain methods of organizing human activity but for the recitation of “an online system” (generic computer). That is, other than reciting the computer, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interaction but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
directed to the abstract concept of the manipulation of mathematical functions and make use of computers only as tools, rather than provide a specific improvement on a computer-related technology. Beyond that, the claims recite generic computing elements that provide no more than instructions to “apply it” (the abstract idea) with a computer. Accordingly, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the additional elements provide a general linking to a particular technological environment or field of use. The processor is not used for extra solution activity. The remaining computing elements merely provide instructions to process the data (conversion) to determine likelihood, which amounts to instructions to implement the abstract idea on a computer. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See Berkheimer (parsing and comparing data), Digitech (organizing and manipulating information through mathematical correlation). Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. The dependent claims do not add significantly more as they also perform generic computing activity such as determining, selecting.

The dependent claims merely add further details of the abstract elements recited in independent claims, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea itself. Accordingly, dependent claims 2-5, 7, 9-12, 14, and 16-20 are patent ineligible. Hence, claims 1-5, 7-12 and 13-20 are not patent eligible.



Response to Arguments
Applicant's arguments filed 10/20/20 have been fully considered but they are not persuasive. 
Applicant argues that, since the claim recites performance of various action by computer implemented system the claim does not recite an abstract idea that is performed in the mind. Further, Applicant argues that the novel and nonobvious ways recited by the claimed invention offer a solution that such conventional system cannot even begin to provide, … thus provides an 
As indicated above, the steps of determining the likelihood of a user performing an action by selecting two groups, providing content to the one group, determining a conversion (action) from the groups, determining a target group (users) for presenting or providing content falls within the abstract idea (“advertising, marketing or sales activities or behaviors,” which fall into the abstract category of certain methods of organizing human activity). see also MPEP § 2106.04(a)(2)(H)(B).
Once it is determined that the claim recites an abstract idea the next step is to evaluate whether the claim recites “additional element” (claim features, steps or limitations that are recites beyond the identified abstract idea, such as, in this case the computer or the online system) integrates the abstract idea into a “practical application”.  The specification disclose that the invention can be implemented on an online system 110 (such as a social networking system) and a client device (any computing device) (see [0019]-[0022]).  Because the Specification describes that the identifying, selecting, providing, determining (predicting) are conducted by a general- purpose computer, the claim does not define or rely on a “particular machine”. The method has no other meaningful limitations (MPEP § 2106.05(e)), and thus merely recites instructions to execute the recited judicial exception on a computer, which is used merely as a tool (MPEP § 2106.05(f)). 
In Step 2B, it is considered whether an “additional element,” or combination of “additional elements,” adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which would be considered “something more” than the judicial exception. Guidance, 84 Fed. Reg. at 56.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688